SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated as of November 1, 2010 (this “Agreement”), between
Point.360, a California corporation (“Debtor”) and TroyGould PC, a California
professional corporation, its endorsees, transferees and assigns (collectively,
“Secured Party”) with reference to the following:
 
RECITALS:
 
WHEREAS, pursuant to that certain understanding between Debtor and Secured
Party,  Debtor has (a) acknowledged an accrued indebtedness to Secured Party in
the amount of Nine Hundred Thirty-Four Thousand Sixty-Three and 73/100 Dollars
($934,063.73) representing the outstanding balance of all unpaid invoices for
litigation work performed by Secured Party to Debtor through September 30, 2010,
which have not been paid in full (“Accrued Invoices”) and which are evidenced by
that certain promissory note from Debtor to Secured Party of even date herewith
and any notes issued in addition to or in replacement of any note (collectively,
the “Note”) and (b) agreed that the security interest granted by this Agreement
shall also cover any subsequently issued invoices for litigation work performed
by Secured Party for Debtor after the date of this Agreement which are not paid
in full within 30 days of issuance;
 
WHEREAS, pursuant to the Note, Debtor has agreed to grant Secured Party a
security interest in all of the Debtor’s assets which security interest shall be
subject to the terms and potential seniority of any and all liens or security
interests which predate it and which security interest shall be subject to and
junior in position to any and all future security interests which may be
necessary to facilitate future financings for working capital, equipment and
real property acquisitions or for general corporate purposes for the Debtor or
any similar financing from or guaranteed by Haig S. Bagerdjian;
 
WHEREAS, in order to induce the Secured Party to accept the Note, Debtor has
agreed to execute and deliver to the Secured Party this Agreement and to grant
the Secured Party a perfected security interest in the Debtor’s assets in order
to secure the prompt payment, performance and discharge in full of all of the
Debtor’s obligations under the Note.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above-referenced Recitals, the covenants
and agreements herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:
 
1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement, have the meaning given to them in the Note
and the Deed of Trust or if the terms are defined in Article 9 of the UCC (such
as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 

--------------------------------------------------------------------------------

 
 
(a)           “Collateral” means the collateral in which the Secured Party is
granted a security interest by this Agreement and which shall include the
following personal property of the Debtor, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired:
 
(i)           All goods, including, without limitations, (A) all machinery,
equipment, computers, motor vehicles, trucks, appliances, furniture, special and
general tools, fixtures, test and quality control devices and other equipment of
every kind and nature and wherever situated, together with all documents of
title and documents representing the same, all additions and accessions thereto,
replacements therefor, all parts therefor, and all substitutes for any of the
foregoing and all other items used and useful in connection with Debtor’s
business and all improvements thereto; and (B) all inventory;
 
(ii)           All contract rights and other general intangibles, including,
without limitation, all partnership or joint venture interests, membership
interests, stock or other securities, licenses, distribution and other
agreements, computer software (whether “off-the-shelf”, licensed from any third
party or developed by Debtor or its predecessor), computer software development
rights, leases, franchises, customer lists, quality control procedures, grants
and rights, goodwill, trademarks, service marks, trade styles, trade names,
patents, patent applications, copyrights, and income tax refunds;
 
(iii)         All accounts, together with all instruments, all documents of
title representing any of the foregoing (but not trade accounts receivable
generated in the ordinary course of Debtor’s business), all rights in any
merchandising, goods, equipment, motor vehicles and trucks which any of the same
may represent, and all right, title, security and guaranties with respect to
each account, including any right of stoppage in transit;
 
(iv)         All documents, letter-of-credit rights, instruments and chattel
paper;
 
(v)          All commercial tort claims;
 
(vi)         All investment property;
 
(vii)        All supporting obligations; and
 
(viii)       All files, records, books of account, business papers, and computer
programs; and
 
(ix)         the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(viii) above.

 
- 2 -

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
(b)           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 
(c)           “Necessary Endorsement” shall mean undated stock powers endorsed
in blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Agent (as that term is defined below) may
reasonably request.
 
(d)           “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
by Debtor to the Secured Party, including, without limitation, all obligations
under this Agreement, the Note, the Deed of Trust and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.  Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation:
(i) principal of, and interest on the Note (which may take the form of
additional notes from Debtor to Secured Party); (ii) any and all other fees,
indemnities, costs, obligations and liabilities of the Debtor from time to time
under or in connection with this Agreement, the Note, the Deed of Trust and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Debtor.

 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)           “Organizational Documents” means with respect to the Debtor, the
documents by which Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of the
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).
 
(f)           “UCC” means the Uniform Commercial Code of the State of California
and or any other applicable law of any state or states that has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time.  It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense.  Accordingly if there are, from time to
time, changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.
 
(g)           “Cash Proceeds Event” shall have the meaning set forth in the
Note.
 
(h)           “Company Sale” shall have the meaning set forth in the Note.
 
(i)           “Debt” shall have the meaning given to it in accordance with GAAP.
 
(j)            “Fiscal Quarter” means any of the three (3) month periods ending
on March 31, June 30, September 30, or December 31.
 
2.           Grant of Security Interest.  As an inducement for the Secured Party
to accept the Note from Debtor and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, the Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Secured Party a security interest in and to, a lien upon
all of its respective right, title and interest of whatsoever kind and nature in
and to, the Collateral (the “Security Interest”).  It is expressly acknowledged
and agreed that the Security Interest shall be subject to and junior in position
to any and all liens or security interest, whether perfected or not, which
predate it and which Security Interest shall be subject to and junior in
position to any and all future security interests which may be necessary to
facilitate future financings for working capital, equipment or real property
acquisitions or for general corporate purposes for the Debtor or any similar
financing from or guaranteed by Haig S. Bagerdjian
 
3.           Representations, Warranties, Covenants and Agreements of
Debtor.  Debtor represents and warrants to, and covenants and agrees with,
Secured Party as follows:

 
- 4 -

--------------------------------------------------------------------------------

 
 
(a)           Debtor has the requisite corporate power and authority to enter
into this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by Debtor of this Agreement and the filings
contemplated therein have been duly authorized by all necessary action on the
part of Debtor and no further action is required by Debtor.  This Agreement has
been duly executed by Debtor.  This Agreement constitutes the legal, valid and
binding obligation of Debtor, enforceable against Debtor in accordance with its
terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.  Debtor’s execution, delivery, and performance of this Agreement does
not conflict with, result in a violation of, or constitute a default under
(i) any provision of any agreement or other instrument binding upon Debtor or
any of the Collateral, or (ii) any laws or orders applicable to Debtor or to
Debtor’s properties.
 
(b)           [Intentionally Omitted]
 
(c)           [Intentionally Omitted]
 
(d)           [Intentionally Omitted]
 
(e)           [Intentionally Omitted]
 
(f)           [Intentionally Omitted]
 
(g)           Debtor hereby authorizes the Secured Party to file one or more
financing statements under the UCC, with respect to the Security Interest with
the proper filing and recording agencies in any jurisdiction deemed proper by
them.
 
(h)           The execution, delivery and performance of this Agreement by the
Debtor does not (i) violate any of the provisions of the Organizational
Documents of Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to Debtor or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing Debtor's debt or otherwise) or
other understanding to which Debtor is a party or by which any property or asset
of Debtor is bound or affected.
 
(i)           [Intentionally Omitted]
 
(j)           [Intentionally Omitted].
 
(k)           [Intentionally Omitted]
 
(l)           [Intentionally Omitted]
 
(m)           [Intentionally Omitted]
 
(n)           [Intentionally Omitted]

 
- 5 -

--------------------------------------------------------------------------------

 
 
(o)           [Intentionally Omitted]
 
(p)            Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Party promptly, in sufficient detail, of any
substantial change in the Collateral, and of the occurrence of any event which
would have a material adverse effect on the value of the Collateral or on the
Secured Party’s security interest therein.
 
(q)           Debtor shall promptly execute and deliver to the Secured Party
such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Secured Party may from time to time request and may
in its sole discretion deem necessary to perfect, protect or enforce its
security interest in the Collateral.
 
4.           Defaults.  The following events shall be “Events of Default”:
 
(a)           The occurrence of an Event of Default (as defined in the Note)
under the Note;
 
(b)           Any representation or warranty of Debtor in this Agreement or Note
or the Deed of Trust shall prove to have been incorrect in any material respect
when made;
 
(c)           The failure by Debtor to observe or perform any of its material
obligations hereunder for ten (10) days after delivery to Debtor of notice of
such failure by or on behalf of Secured Party unless such default is capable of
cure but cannot be cured within such time frame and Debtor is using best efforts
to cure same in a timely fashion; or
 
(d)           If any provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by Debtor, or a proceeding shall be commenced by
Debtor, or by any governmental authority having jurisdiction over Debtor,
seeking to establish the invalidity or unenforceability thereof, or Debtor shall
deny that Debtor has any liability or obligation purported to be created under
this Agreement.
 
5.           Duty To Hold In Trust.
 
(a)           Upon the occurrence of any Event of Default and at any time
thereafter, Debtor shall, upon receipt of any revenue, income, dividend,
interest or other sums subject to the Security Interest, whether payable
pursuant to the Note or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Party for
application to the satisfaction of the Obligations.
 
(b)           If Debtor shall become entitled to receive or shall receive any
securities or other property Debtor agrees to (i) accept the same as the agent
of the Secured Party; (ii) hold the same in trust on behalf of and for the
benefit of the Secured Party; and (iii) to deliver any and all certificates or
instruments evidencing the same to Secured Party on or before the close of
business on the fifth business day following the receipt thereof by Debtor, in
the exact form received together with the Necessary Endorsements, to be held by
Secured Party subject to the terms of this Agreement as Collateral.

 
- 6 -

--------------------------------------------------------------------------------

 
 
6.           Rights and Remedies Upon Default.
 
(a)           Upon the occurrence of any Event of Default and at any time
thereafter, the Secured Party, acting through any agent appointed by it for such
purpose, shall have the right to exercise all of the remedies conferred
hereunder and under the Note and the Deed of Trust, and the Secured Party shall
have all the rights and remedies of a secured party under the UCC.  Without
limitation, the Secured Parties shall have the following rights and powers:
 
(i)           The Secured Party shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and Debtor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at Debtor's premises or elsewhere, and make available
to the Secured Party, without rent, all of Debtor’s respective premises and
facilities for the purpose of the Secured Party taking possession of, removing
or putting the Collateral in saleable or disposable form.
 
(ii)          Upon notice to the Debtor by Secured Party, all rights of Debtor
to exercise the voting and other consensual rights that it would otherwise be
entitled to exercise and all rights of each Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease.  Upon such notice, Secured Party shall have the right to receive any
interest, cash dividends or other payments on the Collateral and, at the option
of secured Party, to exercise in Secured Party’s discretion all voting rights
pertaining thereto.  Without limiting the generality of the foregoing, Secured
Party shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as it were the sole and absolute owners thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral of Debtor.
 
(iii)         The Secured Party shall have the right to operate the business of
Debtor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to Debtor or right of redemption
of  Debtor, which are hereby expressly waived.  Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of Debtor, which are hereby waived and released.
 
(iv)         The Secured Party shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Party and to enforce the Debtor’s rights
against such account debtors and obligors.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(v)          The Secured Party may (but is not obligated to) direct any
financial intermediary or any other person or entity holding any investment
property to transfer the same to the Secured Party or its designee.
 
(b)           The Secured Party may comply with any applicable law in connection
with a disposition of Collateral and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the
Collateral.  The Secured Party may sell the Collateral without giving any
warranties and may specifically disclaim such warranties.  If the Secured Party
sells any of the Collateral on credit, the Debtor will only be credited with
payments actually made by the purchaser.  In addition, Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of the secured Party’s rights and remedies hereunder, including, without
limitation, its right following an Event of Default to take immediate possession
of the Collateral and to exercise its rights and remedies with respect thereto.
 
(c)           For the purpose of enabling the Secured Party to further exercise
rights and remedies under this Section 6 or elsewhere provided by agreement or
applicable law, Debtor hereby grants to the secured Party, for the benefit of
the Secured Party, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to Debtor) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
 
7.           Application of Proceeds.  The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations pro rata among the
Secured Party (based on then-outstanding principal amount of the Note at the
time of any such determination), and to the payment of any other amounts
required by applicable law, after which the Secured Party shall pay to the
Debtor any surplus proceeds. If, upon the sale, license or other disposition of
the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Secured Party are legally entitled, the Debtor will be liable for the
deficiency, together with interest thereon, at the rate of 10% per annum or the
lesser amount permitted by applicable law (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Party to collect such
deficiency.  To the extent permitted by applicable law, Debtor waives all
claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Party as determined by
a final judgment (not subject to further appeal) of a court of competent
jurisdiction.

 
- 8 -

--------------------------------------------------------------------------------

 
 
8.           Costs and Expenses.  The Debtor will, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Party may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Party under the Note. Until so
paid, any fees payable hereunder shall be added to the principal amount of the
Note and shall bear interest at the Default Rate.
 
9.           Responsibility for Collateral.  The Debtor assumes all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason.  Without
limiting the generality of the foregoing, (a) the Secured Party (i) has no duty
(either before or after an Event of Default) to collect any amounts in respect
of the Collateral or to preserve any rights relating to the Collateral, or
(ii) has no obligation to clean-up or otherwise prepare the Collateral for sale,
and (b) Debtor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by Debtor
thereunder.  Secured Party shall not have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by Secured Party of any payment relating to any of the Collateral, nor
shall the Secured Party be obligated in any manner to perform any of the
obligations of Debtor under or pursuant to any such contract or agreement, to
make inquiry as to the nature or sufficiency of any payment received by Secured
Party in respect of the Collateral or as to the sufficiency of any performance
by any party under any such contract or agreement, to present or file any claim,
to take any action to enforce any performance or to collect the payment of any
amounts which Secured Party may be entitled at any time or times.
 
10.         [Intentionally Omitted]
 
11.         Term of Agreement.  This Agreement and the Security Interest shall
terminate on the date on which all payments under the Note have been
indefeasibly paid in full and all other material Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtor contained in
this Agreement shall survive and remain operative and in full force and effect
regardless of the termination of this Agreement.
 
12.         Further Assurances.   On a continuing basis, Debtor will make,
execute, acknowledge, deliver, file and record, as the case may be, with the
proper filing and recording agencies in any jurisdiction, all such instruments,
and take all such action as may reasonably be deemed necessary or advisable, or
as reasonably requested by the Secured Party, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Secured Party the grant or
perfection of a perfected security interest in all the Collateral under the UCC.
 
13.         Notices.  All notices, requests, demands and other communications
hereunder shall be subject to the notice provision contained in the Note.

 
- 9 -

--------------------------------------------------------------------------------

 
 
14.         Other Security.  To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.
 
15.         [Intentionally Omitted]
 
16.         Miscellaneous.
 
(a)           No course of dealing between the Debtor and the Secured Party, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
(b)           All of the rights and remedies of the Secured Party with respect
to the Collateral, whether established hereby or by the Note or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.
 
(c)           This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.
 
(d)           In the event any provision of this Agreement is held to be
invalid, prohibited or unenforceable in any jurisdiction for any reason, unless
such provision is narrowed by judicial construction, this Agreement shall, as to
such jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
(e)           No waiver of any breach or default or any right under this
Agreement shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.
 
(f)           This Agreement shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.
 
(h)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof.  Debtor agrees
that all proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement and the Note (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of Los Angeles,
State of California.  Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Los Angeles
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If any party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its reasonable attorney’s fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such proceeding.
 
(i)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(j)           Debtor shall indemnify, reimburse and hold harmless the Secured
Party and their respective partners, members, shareholders, officers, directors,
employees and agents (collectively, “Indemnitees”) from and against any and all
losses, claims, liabilities, damages, penalties, suits, costs and expenses, of
any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the negligence
or willful misconduct of the Indemnitee as determined by a final, nonappealable
decision of a court of competent jurisdiction.  This indemnification provision
is in addition to, and not in limitation of, any other indemnification provision
in the Note, the Deed of Trust or any other agreement, instrument or other
document executed or delivered in connection herewith or therewith.

 
- 11 -

--------------------------------------------------------------------------------

 
 
(k)           Nothing in this Agreement shall be construed to subject Secured
Party to liability as a partner of Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member of Debtor or any of its direct
or indirect subsidiaries that is a limited liability company, nor shall Secured
Party be deemed to have assumed any obligations under any partnership agreement
or limited liability company agreement, as applicable, of Debtor or any if its
direct or indirect subsidiaries or otherwise, unless and until any such Secured
Party exercises its right to be substituted for such Debtor as a partner or
member, as applicable, pursuant hereto.
 
(l)           To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of Debtor or any direct or
indirect subsidiary of Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grants such consent and approval and
waives any such noncompliance with the terms of said documents.
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 

 
POINT.360,
 
a California corporation
     
By:
   
   
Name:    Alan R. Steel
   
Title:      Executive Vice President
     
 “DEBTOR”
     
TROYGOULD PC
 
a California professional corporation
     
By:
   
   
Name:
   
Title:
     
“SECURED PARTY”

 
 
- 12 -

--------------------------------------------------------------------------------

 